Filed 6/26/13 P. v. Scott CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E057939

v.                                                                       (Super.Ct.No. BAF1200118)

BILLE DON SCOTT,                                                         OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         William D. Farber, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Billie Don Scott appeals following a guilty plea, specifying that the

appeal is taken solely from the denial of his motion to suppress evidence pursuant to

Penal Code section 1538.5. We will affirm the judgment.

                                                             1
                                PROCEDURAL HISTORY

       Defendant was charged with one count of possession of methamphetamine.

(Health & Saf. Code, § 11377, subd. (a).) The information also alleged one prison prior

(Pen. Code, § 667.5, subd. (b)) and one strike prior (Pen. Code, §§ 667, subds. (c), (e)(1),

1170.12, subd. (c)(1)).

       After the court denied defendant’s motion to suppress the methamphetamine found

in his possession, defendant agreed to plead guilty and to admit the strike prior allegation

in return for a sentence of 32 months, i.e., the low term of 16 months, doubled.

       In open court, defendant admitted that he had possessed methamphetamine on the

date alleged in the information, waived his constitutional trial rights, and entered a plea of

guilty. The trial court found that defendant had knowingly, intelligently and voluntarily

waived his rights and entered his guilty plea. The court also found a factual basis for the

plea. The court imposed the agreed-upon sentence, awarded presentence credits and

imposed various fees and fines.

       Defendant filed a timely notice of appeal.

                                          FACTS

       A Banning police officer effected a traffic stop on a car in which defendant was

the passenger seated behind the driver. The officer directed defendant to place his hands

on the headrest while he spoke to the driver. The officer saw defendant remove a

cigarette package from his pocket and place it between the door handle and the door

panel, and he appeared to be nervous. After speaking to defendant, the officer recognized

him from prior encounters. He asked defendant if he was on probation or parole, and

                                              2
defendant answered that he was on parole. The officer seized the cigarette package,

which contained 0.06 grams of methamphetamine.

                                       DISCUSSION

       We appointed counsel to represent defendant on appeal. After examination of the

record, counsel filed an opening brief raising no issues and asking this court to

independently review the record. We offered defendant the opportunity to file any

supplemental brief he deemed necessary, but he did not do so.

       We have examined the entire record and have found no sentencing error, nor any

other postplea error. We are satisfied that defendant’s attorney has fully complied with

his responsibilities and that no arguable issues exist. (People v. Kelly (2006) 40 Cal.4th

106, 109-110; People v. Wende (1979) 25 Cal.3d 436, 441.)

       In reaching this conclusion, we examined several matters mentioned by appointed

counsel but not argued. We conclude that the record shows that defendant entered his

guilty plea willingly, knowingly and intelligently, after proper advisement of the terms

and consequences of the proposed plea, and that defendant admitted that there was an

adequate factual basis for the plea. We note, however, that in the absence of a certificate

of probable cause, any issues pertaining to the validity of the plea are not cognizable on

appeal. (People v. Panizzon (1996) 13 Cal.4th 68, 76.)

       We conclude as well that substantial evidence supports the trial court’s factual

findings with respect to the suppression motion, i.e., that defendant was properly detained

pursuant to a valid traffic stop and that upon his admission to the police officer that he



                                              3
was on parole, the officer was entitled to conduct a search of his person for contraband.

Accordingly, the suppression motion was properly denied.

                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               McKINSTER
                                                                                Acting P.J.

We concur:



RICHLI
                          J.



KING
                          J.




                                             4